Exhibit 10.3


Wells Fargo Bank, National Association
550 South Tryon Street, 33rd Floor
MAC: D1086-330
Charlotte, NC 28202
Attention: William R. Goley, Managing Director


Re: First Amendment




June 11, 2020


Reference is made to that certain Amended and Restated Standby Letter of Credit
Agreement, dated as of June 21, 2019 (the “LC Agreement”), by and among
Renaissance Reinsurance Ltd., a Bermuda company, DaVinci Reinsurance Ltd. a
Bermuda company, Renaissance Reinsurance U.S. Inc., a Maryland corporation, and
RenaissanceRe Europe AG, a Swiss corporation (Aktiengesellschaft), as applicants
(collectively, the “Applicants” and each, an “Applicant”), RenaissanceRe
Holdings Ltd., a Bermuda company, as guarantor, and Wells Fargo Bank, National
Association (“Bank”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed to such terms in the LC Agreement.


The Credit Parties desire to amend the LC Agreement to provide for a higher
limitation on the aggregate Outstanding Unsecured Credits of the Applicants.
Bank has agreed to amend the LC Agreement to provide for such higher limitation
on the terms and conditions set forth herein. Therefore, in consideration of the
foregoing, the parties hereto agree that the last sentence of Section 1(b) of
the LC Agreement is hereby amended by deleting “$25,000,000” and inserting in
its place “$100,000,000”.


Each Credit Party hereby represents and warrants with respect to itself to Bank
as follows: (i) all representations and warranties of the Credit Parties
contained in the LC Agreement and the other Credit Documents (including the
representations and warranties set forth in Section 5 of the LC Agreement) are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereto, which representations and warranties are true and
correct in all respects subject to such qualification) as of the date hereof,
both immediately before and after giving effect to this first amendment (“First
Amendment”) (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereto, which
representations and warranties are true and correct in all respects subject to
such qualification) as of such date), and (ii) no Event of Default has occurred
and is continuing immediately after giving effect to this First Amendment.

Each Credit Party hereby represents and warrants to Bank that it has no
knowledge of any claims, counterclaims, offsets, or defenses to or with respect
to its obligations under the Credit Documents, or if such Credit Party has any
such claims, counterclaims, offsets, or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this First
Amendment. This acknowledgement and confirmation by the Credit Parties is made
and delivered to induce Bank to enter into this First Amendment, and the Credit
Parties acknowledge that Bank would not enter into this First Amendment in the
absence of the acknowledgement and confirmation contained herein.


Each Credit Party hereby confirms and agrees that, after giving effect to this
First Amendment, and except as expressly amended hereby, the LC Agreement and
the other Credit



--------------------------------------------------------------------------------



Documents to which it is a party remain in full force and effect and enforceable
against such Credit Party in accordance with their respective terms and shall
not be discharged, diminished, limited or otherwise affected in any respect, and
the amendment contained herein shall not, in any manner, be construed to
constitute payment of, or impair, limit, cancel or extinguish, or constitute a
novation in respect of, the Obligations of any Credit Party evidenced by or
arising under the LC Agreement or the other Credit Documents, which shall not in
any manner be impaired, limited, terminated, waived or released, but shall
continue in full force and effect. Upon the execution of this First Amendment by
the undersigned, each reference in the LC Agreement to “this Agreement” or the
words “hereunder,” “hereof,” “herein” or words of similar effect referring to
the LC Agreement shall mean and be a reference to the LC Agreement as modified
by this First Amendment, and a reference to the LC Agreement in any other
instrument or document shall be deemed a reference to the LC Agreement as
modified by this First Amendment. This First Amendment is limited to the matters
expressly set forth herein and shall not constitute or be deemed to constitute
an amendment, modification or waiver of any provision of the LC Agreement or the
other Credit Documents except as expressly set forth herein. This First
Amendment shall constitute a Credit Document under the terms of the LC
Agreement.


This First Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement. The execution of this First Amendment may
be evidenced by way of facsimile, email or other means of electronic
transmission, of such party’s signature, or a photocopy of such facsimile
transmission, and such facsimile or other electronic signature shall be deemed
to constitute the original signature of such party thereto. This First Amendment
and all claims arising out of or relating to it shall be governed by and
construed in accordance with the substantive laws of the State of New York
(including without limitation Section 5-1401 of the General Obligations Law of
the State of New York). Any disputes, claims or controversies relating to this
First Amendment or the matters contained herein shall be resolved in accordance
with Sections 11 and 12, as applicable, of the LC Agreement, which sections are
hereby incorporated into this First Amendment as if fully set forth herein,
mutatis mutandis.




2


--------------------------------------------------------------------------------



             Very truly yours,



RENAISSANCE REINSURANCE LTD.By:/s/ Matthew W. NeuberName:Matthew W.
NeuberTitle:Senior Vice President & Corporate Treasurer

DAVINCI REINSURANCE LTD.By:/s/ Aditya K. DuttName:Aditya K. DuttTitle:Class A
Director

RENAISSANCE REINSURANCE U.S. INC.By:/s/ James ConwayName:James
ConwayTitle:Senior Vice President, General Counsel & Secretary

RENAISSANCERE EUROPE AGBy:/s/ Matthew W. NeuberName:Mathew W.
NeuberTitle:Authorized Person

RENAISSANCERE HOLDINGS LTD.By:/s/ Robert QutubName:Robert QutubTitle:Executive
Vice President & Chief Financial Officer





[Signature Page to First Amendment]

--------------------------------------------------------------------------------



Acknowledged and agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATIONBy:/s/ William R. GoleyName:William R.
GoleyTitle:Managing Director



[Signature Page to First Amendment]